Case 3:20-cv-02253-RDM Document 1-3 Filed 12/02/20 Page 1 of 9

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

AARON SKUTNICK
P.O. Box 6
Moscow, PA 18444
JURY DEMANDED
Plaintiff,

Vv.
No.
BILL’S SHOPRITE OF DALEVILLE
921 Drinker Turnpike
Covington Township, PA 18444

Defendant,

CIVIL ACTION COMPLAINT
And now Plaintiff, AARON SKUTNICK, by and through his undersigned counsel, files

this Complaint alleging that his rights, pursuant to the Americans with Disabilities Act and its

  

2008 amendments (“ADA”), 42: U § 12101 et seq.; the Pennsylvania Human Relations Act
(“PHRA”), 43 P.S. § 951, et seq., and Pennsylvania common law have been violated and avers as
follows:

PARTIES

A. The Plaintiff

1. Plaintiff, Aaron Skutnick (“Skutnick” or “Plaintiff’) is an adult individual
residing in Lackawanna County at P.O. Box 6, Moscow, PA 18444.
B. The Defendant

2. Defendant, Bill’s Shoprite of Dalevile, ("Shoprite" or “Defendant”) is a business

entity that conducts business at 921 Drinker Turnpike; Covington Township, PA 18444.
Case 3:20-cv-02253-RDM Document 1-3 Filed 12/02/20 Page 2 of 9

 

3. At all times, Defendant the statutory definition of an “employer” as defined by the
ADA and the PHRA.
JURISDICTION AND VENUE
4. This Complaint alleges discrimination on the basis of Skutnick’s disability status,

and retaliation, in violation of the Americans with Disability Act, as amended, 42 U.S.C. §
12101, et seg. (“ADA”); and pendent state law claims arising under the provisions of the laws of
the Commonwealth of Pennsylvania, to wit, the Pennsylvania Human Relations Act, as amended,

43 PB

 

951, et seq. (“PHRA”), and Pennsylvania common law.

  

5, Declaratory relief is sought pursuant to 28 U.S.C. §§ 2201 and 2202.

6. This Honorable Court has jurisdiction of this matter, case and controversy pursuant

7. Additionally, pursuant to 28 U.S.C. §1367, this Court has Supplemental
jurisdiction to hear all of Skutnick’s claims arising under the Pennsylvania Human Rights Act
(“PHRA”) and Pennsylvania common law.

8. Venue is proper in the Middle District of Pennsylvania pursuant to 28 U.S.C. §
1391(b) because a substantial part of the events or omissions giving rise to these claims occurred
in this Judicial District.

ADMINISTRATIVE PROCEEDINGS

9, On or about July 1, 2020, Skutnick filed a Charge of Discrimination with the
Equal Employment Opportunity Commission (“EEOC”), which was docketed as EEOC Charge
No. 530-2020-04501 alleging discrimination, retaliation and wrongful discharge from his
employment due to the actions of Defendant, and dual filed with the Pennsylvania Human

Relations Commission (“PHRC’”).
Case 3:20-cv-02253-RDM Document 1-3 Filed 12/02/20 Page 3 of 9

10. Skutnick has been advised of his individual right to bring a civil action by receiving
a Notice of Rights from the EEOC, dated September 30, 2020 (attached hereto as Exhibit “A”).

11. Skutnick has exhausted the administrative remedies available to him, and all
necessary and appropriate administrative prerequisites to the filing of this Complaint have
occurred and been satisfied.

OPERATIVE FACTS

12. Shoprite hired Skutnick on July 23 2019 as a clerk in its café department.

13. Skutnick is also disabled with asthma.

14.  Skutnick’s asthma impacts one or more of his major life activities, including but
not limited to his ability to breath and to work.

15. Despite these physical limitations, Skutnick was able to meeting the essential duties
of his position as a clerk.

16. On December 16, 2019 Skutnick was working when he suffered a contusion to his
groin lower abdomen.

17, Due to this injury Skutnick was instructed by his doctor to not work from December
21, 2019 until December 26, 2019.

18. Skutnick also applied for Workers Compensation due to this injury, which was
subsequently awarded.

19. On December 26, 2019 Skutnick’s medical provider advised that he could return
to work on a light duty basis.

20.  Skutnick worked on December 28 and December 29, 2019 in a light duty position.

21. Skutnick attempted to work on January 3, 2020 without any restrictions, but the

pain from his injury intensified.
Case 3:20-cv-02253-RDM Document 1-3 Filed 12/02/20 Page 4 of 9

22. On January 4, 2020 Skutnick’s medical provider instructed that he not work until
he received the results of an ultrasound.

23. On January 14, 2020 Skutnick was cleared to return to work on a light duty basis.
Specifically, Skutnick was instructed to not squat, climb, pull, or push. Skutnick was also
instructed to not stand or walk from more than 1-2 hours at a time.

24. On January 25, 2020 Skutnick’s restrictions were again modified. Skutnick was
permitted to work on a part time basis, could stand for 1-2 hours, walk for 1-4 hours, and sit for 1-
4 hours. Skutnick was permitted to occasionally bend, squat, and climb but was instructed to not
lift more than 10 Ibs.

25. On or about March 15, 2020 Skutnick was working when began to feel sick with
symptoms that suggested that Skutnick had a bronchial infection.

26. Skutnick’s supervisor, Matt Fabbri, instructed Skutnick to leave work.

27. Over the following weeks, Skutnick attempted to obtain a COVID-19 test but was
having difficulty in obtaining a test because her was no longer exhibiting any symptoms of a
bronchial infection.

28. In mid-April Skutnick had two phone conversations with Kelly Pullice,
Defendant’s Human Resources representative. In these conversations Skutnick explained that he
was having difficulty in obtaining COVID-19 testing.

29. Skutnick also explained that his asthma placed him in a higher risk if he contracted
COVID-19. Skutnick asked Ms. Pulice if Defendant would temporarily place him in an overnight
stocking position so that he could limit his exposure to others. Ms. Pulice told Skutnick that he

would have to demonstrate that he was qualified to work in that position.
Case 3:20-cv-02253-RDM Document 1-3 Filed 12/02/20 Page 5 of 9

30. On April 17, 2020 Skutnick contacted Ms. Pulice and told her that he received a
test confirming that he was negative for COVID-19. Ms. Pulice informed Skutnick that he would
need an additional doctor’s note indicating that he was medically cleared to return to work before
Defendant would allow him to return.

31. Skutnick attempted to obtain this note in an expeditious manner, but had difficulty
scheduling an appointment with a doctor to obtain this return to work note.

32. On or about May 15, 2020 Skutnick provided Defendant with a medical release to
return to work.

33. On or about May 15 2020, Skutnick also provided Defendant with a medical bill
for the ultrasound procedure that he received due to his work injury.

34. Laura Bracey, Defendant’s Human Resources Manager, telephoned Skutnick and
informed him that Defendant decided to terminate his employment because sales in the café
department had decreased.

35. | Defendant’s explanation for Skutnick’s termination is pretextual, as Defendant did
not terminate Skutnick’s coworkers and because there were vacant positions available for which
Skutnick was qualified.

36. Shortly after his termination, Skutnick learned that Defendant had cancelled his
health insurance coverage on March 30, 2020 but had neglected to tell him.

CAUSES OF ACTION

COUNT I
AMERICANS WITH DISABILITIES ACT

37. Skutnick incorporates all the preceding paragraphs as if they were set forth at

length herein.
Case 3:20-cv-02253-RDM Document 1-3 Filed 12/02/20 Page 6 of 9

38. Based on the foregoing, Skutnick alleges that Defendant violated the ADA by
subjecting him to discrimination on the basis of his actual and/or perceived disabilities and/or
records of impairment.

39, Skutnick further alleges that Defendant violated the ADA by failing to engage
him in the interactive process and provide him with reasonable accommodations for his
disabilities.

40. Rather, Defendant terminated Skutnick because of his actual and/or perceived
disabilities and/or records of impairment on in retaliation for requesting reasonable
accommodations.

41, Defendant’s conduct caused Skutnick to sustain significant damages, including
but not limited to: great economic loss, future lost earning capacity, lost opportunity, loss of
future wages, loss of front pay, loss of back pay, loss of tips as well as emotional distress, mental
anguish, humiliation, pain and suffering, consequential damages and Skutnick has also sustained
work loss, loss of opportunity, and a permanent diminution of earning power and capacity and a
claim is made therefore.

42. Skutnick prays that Defendants be required to provide all appropriate remedies
available under the ADA.

COUNT II
VIOLATION OF THE PENNSYLVANIA HUMAN RELATIONS ACT

43. Skutnick incorporates all the preceding paragraphs as if they were set forth at
length herein.

44, Based on the foregoing, Skutnick alleges that Defendant violated the
Pennsylvania Human Relations Act (“PHRA”) by subjecting him to discrimination on the basis

of his actual and/or perceived disabilities, and/or records of impairment. Skutnick further alleges
Case 3:20-cv-02253-RDM Document 1-3 Filed 12/02/20 Page 7 of 9

that Defendant violated the PHRA by failing to engage him in the interactive process and
provide him with reasonable accommodations for his disabilities.

45.  Skutnick further alleges that Defendant violated the PHRA by retaliating against
him for requesting accommodations for his disability.

46. | Defendant’s conduct caused Skutnick to sustain significant damages, including
but not limited to: great economic loss, future lost earning capacity, lost opportunity, loss of
future wages, loss of front pay, loss of back pay, loss of tips as well as emotional distress, mental
anguish, humiliation, pain and suffering, consequential damages and Skutnick has also sustained
work loss, loss of opportunity, and a permanent diminution of his earning power and capacity
and a claim is made therefore..

47. Pursuant to the Pennsylvania Human Relations Act, 43 P.S. § 951, et seq.
Skutnick demands attorneys’ fees and court costs.

COUNT Il
WRONGFUL TERMINATION-PENNSYLVANIA COMMON LAW

48. Skutnick hereby incorporates and restates the allegations contained in the
preceding paragraphs as if set forth at length herein.

49. Defendant’s conduct towards Skutnick, as described above and incorporated
herein, constitutes a wrongful termination of Plaintiff in that it violated public policy.

50. Skutnick exercised a protected right in filing a Workers’ Compensation claim.

51. Defendant was motivated to discharge Plaintiff and his termination was a direct
consequence of his filing a Workers’ Compensation claim.

52.  Defendant’s motivation in terminating Skutnick’s employment was to stifle,
restrict and chill his and other employees’ protected rights to file Workers’ Compensation claims

in the event of workplace injuries.
Case 3:20-cv-02253-RDM Document 1-3 Filed 12/02/20 Page 8 of 9

53. Asa proximate result of Defendant’s conduct, Skutnick sustained significant
damages, including but not limited to: great economic loss, future lost earning capacity, lost
opportunity, loss of future wages, loss of front pay, loss of back pay, lost benefits, as well as
emotional distress, mental anguish, humiliation, pain and suffering, consequential damages and
Skutnick has also sustained work loss, loss of opportunity, and a permanent diminution of
earning power and capacity and a claim is made therefore.

54, As aresult of the conduct of Defendant, Skutnick hereby demands punitive

damages.

LAW OFFICES OF ERIC A. SHORE, P.C.

BY: /s/ Brian M. Doyle (PA Id. 319475)

BRIAN M. DOYLE, ESQUIRE

Two Penn Center

1500 JFK Boulevard, Suite 1240

Philadelphia, PA 19102

Tel: (215) 944-6113

Email: briand@ericshore.com

Attorney for Plaintiff, Aaron Skutnick
Date: 12/2/2020
Case 3:20-cv-02253-RDM Document 1-3 Filed 12/02/20 Page 9 of 9

VERIFICATION

Thereby verify that the statements contained in this complaint are true and correct to the
best of my knowledge, information and belief. I understand that false statements herein are made

subject to the penalties of 18 P.A.C.S § 4904, relating to unsworn falsification to authorities.

Dec 1, 2020 —httefe ————-
Aaron SkutnitkkDec 1, 2020 19:22 EST)

 

Date Aaron Skutnick
